Exhibit 10.2
     AMENDMENT and WAIVER dated as of August 11, 2008 (this “Amendment”) under
the Credit Agreement dated as of June 13, 2008 (as amended, restated or
otherwise modified from time to time, the “Credit Agreement”), among PAREXEL
INTERNATIONAL CORPORATION, a Massachusetts corporation (the “Administrative
Borrower”), PAREXEL INTERNATIONAL HOLDING B.V., a private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid) (the “Dutch
Borrower”), PAREXEL INTERNATIONAL HOLDING UK LIMITED, a company incorporated in
England and Wales (“Bidco”; and together with the Administrative Borrower, the
Dutch Borrower and other Persons who are or hereafter are designated as
Borrowers pursuant to Section 2.21 of the Credit Agreement, the “Borrowers”),
the Subsidiaries of the Borrowers party thereto, the lenders party thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as Administrative Agent, J.P. MORGAN
EUROPE LIMITED, as London Agent, and KEYBANK NATIONAL ASSOCIATION, as
Syndication Agent.
     WHEREAS, the Administrative Borrower has requested that the Lenders amend
and waive certain provisions of the Credit Agreement, and the Lenders are
willing to amend and waive such provisions of the Credit Agreement, in each case
on the terms and subject to the conditions set forth herein. Capitalized terms
used and not otherwise defined herein have the meanings assigned to them in the
Credit Agreement.
     NOW THEREFORE, in consideration of the mutual agreements herein contained
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, (a) the Administrative Borrower, the Lenders and the
Administrative Agent hereby agree that each reference in the Credit Agreement to
$65,000,000 is hereby replaced with a reference to $72,500,000 and (b) the
Lenders and the Administrative Agent hereby waive any Default or Event of
Default that may have existed prior to the effectiveness of this Amendment under
the Credit Agreement by virtue of there being Indebtedness outstanding under the
Existing Credit Agreement at any time from and after the Effective Date in an
amount in excess of $65,000,000.
     This Amendment may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy or other electronic image transmission shall be effective as delivery
of a manually executed counterpart hereof. THIS AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their duly authorized officers, all as of the date and year
first above written.

                  JPMORGAN CHASE BANK, N.A.,
individually, as Administrative Agent, Issuing
Bank and Swingline Lender,    
 
           
 
  By:   /s/ Kenneth Coons    
 
                Name: Kenneth Coons         Title: AVP / Underwriter    
 
                KEYBANK NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Sukanya V. Raj    
 
                Name: Sukanya V. Raj         Title: Vice President    
 
                PAREXEL INTERNATIONAL CORPORATION    
 
           
 
  By:   /s/ James F. Winschel Jr.    
 
                Name: James F. Winschel Jr.         Title: SVP & CFO    

 